Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recite “a vertical” which is already cited in claim-9. Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (WO 2018091095).
Regarding claim-1, Thomas discloses a screen panel for a vibratory machine (Check: Abstract; Pg.1 line19-29; Pg.3 line1-2), the screen panel (screening medium 11 i.e. main body, Fig.1-2) comprising: 
a reinforcing structure (second material/second layer 20 i.e. carbon fiber; Fig.3) having a top surface, the reinforcing structure defining a plurality of apertures (openings 18) through the reinforcing structure; and a polymer layer (first layer/first layer 19 i.e. Polymeric material; Fig.3) having a bottom surface that is arranged over the top surface of the reinforcing structure (first and second layer bonded or attached together) (Check: Pg.4 line6-32 to Pg.5 line1-3; Fig.2), 
wherein the polymer layer defines a plurality of apertures therethrough, and wherein each aperture of the plurality of apertures (openings 18) of the polymer layer is aligned with a single respective aperture of the plurality of apertures of the reinforcing structure (Fig.2) (Check: Pg.3 line23-29; Fig.2), wherein the polymer layer comprises a resilient material (i.e. rubber, polyurethane and the like, Pg.4 line26-27).
Regarding claim-2, Thomas discloses wherein the polymer layer (19) covers all of the top surface of the reinforcing structure (20) (See Magnified Fig.3 of Fig.2 in which first layer/first layer 19 covers second material/second layer 20 of the screening medium 11).

    PNG
    media_image1.png
    601
    778
    media_image1.png
    Greyscale

Regarding claim-3, Thomas discloses wherein the reinforcing structure (second material/second layer 20) (layers 19 and 20 bonded together to make a composite structure Annotated Fig.2 implicitly shows only first-layer’s contact face 16 and second-layer’s bottom face 17 of screening medium 11 and since these two layers are bonded/attached to make a composite structure with aligned openings 18 and therefore follow same pattern along T and L direction) comprises: 
a first group of bridge elements (Annotated Fig.2) elongated along a transverse direction and spaced apart from one another along a lateral direction; and 
a second group of bridge elements (Annotated Fig.2) elongated along the lateral direction and spaced apart from one another along the transverse direction, wherein the first group of bridge elements and the second group of bridge elements define respective perimeters of the plurality of apertures (openings 18) of the reinforcing structure along the top surface of the reinforcing structure; 
wherein the polymer layer (first layer/first layer 19) covers all respective portions of the top surface of the reinforcing structure located on each bridge element of the first group of bridge elements and covers all respective portions of the top surface of the reinforcing structure located on each bridge element of the second group of bridge elements (See Magnified Fig.3 of annotated Fig.2 in which first layer/first layer 19 covers second material/second layer 20 of the screening medium 11).
Regarding claim-4, Thomas discloses wherein: the reinforcing structure (20) is bonded to the polymer layer (19) (i.e. thermal bonding or chemical bonding and/or mechanical attachment) along respective portions of the top surface of the reinforcing structure that are located on each bridge element of the first group of bridge elements; and 20Attorney Docket No.: POL-86 
the reinforcing structure (20) is bonded to the polymer layer (19) (i.e. thermal bonding or chemical bonding and/or mechanical attachment) along respective portions of the top surface of the reinforcing structure that are located on each bridge element of the second group of bridge elements (Check: Pg.4 line7-9; 11-13; line25-26; 29-30 to Pg.5 line1-3).
Regarding claim-5, Thomas discloses wherein the reinforcing structure (second layer 20) is bonded to the polymer layer (first layer 19) (Check: Pg.4 line7-9; 11-13; line25-26; 29-30 to Pg.5 line1-3).
Regarding claim-6, Thomas discloses wherein the reinforcing structure (layer 20) comprises at least one of polyethylene, polypropylene, polyamide, acrylonitrile butadiene styrene (ABS), polycarbonate, polybutylene terephthalate (PBT), polyester, resin, or a blend thereof (polyester, polyamide, nylon, carbon fiber and the like, Check: Pg.4 line27-29).
Regarding claim-7, Thomas discloses wherein the reinforcing structure comprises at least one of glass fiber or carbon fiber (carbon fiber and the like, Check: Pg.4 line27-29).
Regarding claim-8, Thomas discloses wherein the resilient material (i.e. layer 19) of the polymer layer comprises at least one of a urethane elastomer or a vulcanized rubber (i.e. rubber, polyurethane and the like, Check: Pg.4 line26-27).

Regarding claim-9, Thomas discloses a screening system for a vibratory machine (Check: Abstract; Pg.1 line19-29; Pg.3 line1-2), the screening system (screening apparatus 10, Fig.1) comprising: 

    PNG
    media_image2.png
    601
    778
    media_image2.png
    Greyscale

a first screen panel comprising a plurality of bridge elements that defines a plurality of apertures (openings 18) therethrough in a vertical direction (direction defined by thickness A, Fig.3), the first screen panel having a plurality of edges, and wherein the first screen panel has a plurality of partial bridge elements extending away from the first screen panel from at least one edge of the plurality of edges of the first screen panel in a lateral direction perpendicular to the vertical direction (Annotated Fig.2); and 
a second screen panel comprising a plurality of bridge elements that defines a plurality of apertures (18) therethrough in a vertical direction (direction defined by thickness A, Fig.3), the second screen panel having a plurality of edges, and wherein the second screen panel has a plurality of partial bridge elements extending away from the second screen from at least one edge of the plurality of edges in the lateral direction (Annotated Fig.2), each of the plurality of partial bridge elements of the second screen panel being aligned with respective ones of the plurality of partial bridge elements of the first screen panel (Mirrored i.e. Right side Red dotted line) to form at least one aperture (i.e. 18) in the vertical direction at an intersection of the first screen panel and the second screen panel.
Regarding claim-10, Thomas discloses wherein respective end faces (implicitly) of the plurality of partial bridge elements of the second screen panel contact respective end faces of respective ones of the plurality of partial bridge elements of the first screen panel (Annotated Fig.2).
Regarding claim-11, Thomas discloses wherein each of the plurality of partial bridge elements of the second screen panel are aligned with respective ones of the plurality of partial bridge elements of the first screen panel such that the at least one aperture (18) includes a plurality of apertures (throughout in T direction) at the intersection of the first screen panel and the second screen panel (Annotated Fig.2.
Regarding claim-12, Thomas discloses wherein the first screen panel comprises an additional plurality of partial bridge elements extending away from the first screen panel in a transverse direction from an additional edge of the plurality of edges, the transverse direction being perpendicular to each of the lateral direction and a vertical direction (Annotated Fig.2).
Regarding claim-13, Thomas discloses wherein the additional edge of the plurality of edges of the first screen panel is parallel and opposite to the at least one edge of the plurality of edges of the first screen panel (See annotated Fig.2 for edges of Plurality of bridges along L and T direction).
Regarding claim-14, Thomas discloses wherein the plurality of partial bridge elements of the first screen panel define a portion of a perimeter of the first screen panel when viewed from the vertical direction (See annotated Fig.2).
Regarding claim-15, Thomas discloses wherein the plurality of partial bridge elements of the second screen panel define a portion of a perimeter of the second screen panel when viewed from the vertical direction (See annotated Fig.2).
Regarding claim-16, Thomas discloses wherein: at least one of the first screen panel or the second screen panel (second screen panel) comprises a frame member (support beam 13, Fig.1) extending in a transverse direction (Annotated Fig.2), the transverse direction being perpendicular to each of the lateral direction and a vertical direction; and 22Attorney Docket No.: POL-86 
each of the plurality of partial bridge elements (Mirrored i.e. Left side Red Dotted line) of the first screen panel extend downward in the vertical direction away from a top surface of the first screen panel and connect with the frame member to form at least one lateral aperture (slot/attachment braces in which beam 13 inserted/slide, Fig.1) at the intersection of the first screen panel and the second screen panel, the at least one lateral aperture extending in the lateral direction (See Fig.1).
Regarding claim-17, Thomas discloses further comprising a support structure (lower support frame 14, Fig.1) arranged below the first screen panel and second screen panel in the vertical direction (Fig.1), and wherein the frame member (beams 13) contacts the support structure (14) to support the first screen panel and second screen panel (Annotated Fig.2 with Fig.1).
Regarding claim-18, Thomas discloses wherein: each of the first screen panel and the second screen panel (Annotated Fig.2) comprise respective frame members (beams 13 Mirrored i.e. Left side Red Dotted line) extending in a transverse direction, the respective frame members aligned in the lateral and transverse directions (Annotated Fig.2 with Fig.1); 
each of the plurality of partial bridge elements of the first screen panel extend downward in the vertical direction away from a top surface of the first screen panel and connect with the frame member of the first screen panel (beams 13 Mirrored i.e. Left side Red Dotted line; Annotated Fig.2 with Fig.1) to define at least one lateral aperture (slot/attachment braces in which beam 13 inserted/slide, Fig.1) at the intersection of the first screen panel and the second screen panel, the at least one lateral aperture extending in the lateral direction (Annotated Fig.2 with Fig.1); and 
each of the plurality of partial bridge elements of the second screen panel extend downward in the vertical direction away from a top surface of the second screen panel and connect with the frame member of the second screen panel (beams 13 Mirrored i.e. Left side Red Dotted line; Annotated Fig.2 with Fig.1).
Regarding claim-19, Thomas discloses wherein at least one of the first screen panel or the second screen panel (See Fig.1-2 for multiple panels) comprises: 
a reinforcing structure (second material/second layer 20 i.e. carbon fiber; Fig.3) having a top surface, the reinforcing structure defining a plurality of apertures (opening 18) through the reinforcing structure; and 
a polymer layer (first layer/first layer 19 i.e. Polymeric material; Fig.3) having a bottom surface that is arranged over the top surface of the reinforcing structure (first and second layer bonded or attached together) (Check: Pg.4 line6-32 to Pg.5 line1-3; Fig.2), 
wherein the polymer layer defines a plurality of apertures therethrough, and wherein each aperture of the plurality of apertures of the polymer layer is aligned with a single23Attorney Docket No.: POL-86 respective aperture of the plurality of apertures of the reinforcing structure (Fig.2) (Check: Pg.3 line23-29; Fig.2), wherein the polymer layer comprises a resilient material (i.e. rubber, polyurethane and the like, Pg.4 line26-27).


    PNG
    media_image1.png
    601
    778
    media_image1.png
    Greyscale

Regarding claim-20, Thomas discloses a screen panel for a vibratory machine (Check: Abstract; Pg.1 line19-29; Pg.3 line1-2), the screen panel (screening medium 11/ main body Fig.1-2) (layers 19 and 20 bonded together to make a composite structure Annotated Fig.2 implicitly shows only first-layer’s contact face 16 and second-layer’s bottom face 17 of screening medium 11 and since these two layers are bonded/attached to make a composite structure with aligned openings 18 and therefore follow same pattern along T and L direction) comprising: 
a reinforcing structure (second material/second layer 20 i.e. carbon fiber; Fig.3), the reinforcing structure comprising a first plurality of bridge elements having respective top surfaces and a second plurality of bridge elements having respective top surfaces (Annotated Fig.2), the second plurality of bridge elements intersecting the first plurality of bridge elements to define a plurality of apertures (18); and 
a polymer layer defining a plurality of apertures (18) therethrough, and wherein the polymer layer is arranged over the reinforcing structure such that the polymer layer covers all respective top surfaces of the first plurality of bridge elements and covers all respective top surfaces of the second plurality of bridge elements (See Magnified Fig.3 of annotated Fig.2 in which first layer/first layer 19 covers second material/second layer 20 of the screening medium 11).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure “See PTO-892 Notice of Reference Cited”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/Examiner, Art Unit 3651